Citation Nr: 1760553	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  14-10 662A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sean Raymond, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1979 to December 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified before the undersigned at a May 2017 Travel Board hearing.  A Board hearing transcript is of record.


FINDINGS OF FACT

1.  The Veteran did not appeal or submit evidence within one year of a March 2008 rating decision, which that denied to reopen the claim of service connection for a low back disability.

2.  Evidence received since the March 2008 rating decision does not relate to an unestablished fact, is cumulative or redundant of the evidence already of record, and does not raise a reasonable possibility of substantiating the claim sought to be reopened.


CONCLUSIONS OF LAW

1.  The March 2008 rating decision, which denied the claim to reopen the issue of service connection for a low back disability, is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. § 20.1103 (2017).

2.  Since the final March 2008 rating decision, no new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. §§ 3.156(a) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) obligates VA to certain notice and assistance procedures to claimants.  See 38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA provided required notice in June 2009 and April 2010 VCAA letters.  VA obtained the Veteran's service treatment records, VA medical records, identified private treatment records, and lay statements.  In claims to reopen service connection, the Veteran must generate new and material evidence to warrant reopening the claim and providing a new VA compensation examination.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) (finding that, "without the introduction of new and material evidence, VA is not required to provide a medical examination or opinion").  Therefore, VA has satisfied its duties to notify and assist, and adjudication of this appeal does not prejudice the Veteran.

II. New and Material Evidence

The RO first denied service connection for a low back disability in February 1998.  The RO subsequently denied to reopen claim in January 2004 and March 2008 rating decisions.  The Veteran neither initiated an appeal nor submitted additional evidence for the claim within one year of the March 2008 rating decision, and thus, the March 2008 rating decision became the prior final denial of the claim.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242 (2010).  

In April 2009, the Veteran initiated a claim to reopen the issue of service connection for a low back disability.  The RO again denied to reopen the claim in an August 2010 rating decision.  The Veteran perfected a timely appeal of the August 2010 rating decision, and the matter is now before the Board.

New and material evidence must be presented or secured to reopen a finally disallowed claim.  New evidence is evidence not previously submitted to VA.  Material evidence is evidence that, by itself, or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). Service connection requires: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

The RO first denied the claim in February 1998 for lack of evidence of a nexus or relationship between the Veteran's low back disability and service.  The RO considered the Veteran's service treatment records (STRs), Michigan Department of Corrections treatment records, and a December 1997 VA examination report.

In the RO's prior final March 2008 denial to reopen the Veteran's claim for service connection for a low back disability, the RO specifically listed a January 2008 VA examination (taken for an unrelated sinusitis claim), a December 2007 VCAA letter, the Veteran's STRs, and VA treatment reports dated from April 1997 to March 2008, as evidence reviewed in addition to the entire claims file.  The RO found such evidence to be cumulative and redundant of evidence reviewed in promulgation of the February 1998 rating decision that first denied the claim for service connection for a low back disability, and a January 2004 rating decision that denied to reopen the claim.  Specifically, the RO found that newly submitted evidence, which appears to simply have been updated VA treatment records, did not relate to whether the Veteran's claimed lower back disability was incurred in or aggravated by service.  

For the most recent claim to reopen the issue, the RO again compiled updated VA and private treatment records.  The Board has reviewed all evidence of record, and none of the evidence considered by the RO in promulgating its August 2010 rating decision, or evidence associated thereafter, is both new and material.  While there are many new treatment notes concerning the Veteran's back and spine, none address or relate to whether there was any causal relationship between the low back disability and service.  See January 2010 VA Treatment Records; February 2010 Private Treatment Records.  Social Security Administration (SSA) records concerning the Veteran's back were either previously submitted to VA, or do not relate to the unestablished fact of nexus to service.  April 2013 SSA Records.  

In March 2011 and May 2011 statements, the Veteran contended that his STRs show treatment for back injuries in service.  The Veteran's STRs indeed show the Veteran was treated for muscle spasms and back pain in August 1980, and back aches in November 1981.  Such evidence is not new as it was available to and first considered by the RO in its unappealed February 1998 rating decision.  Moreover, the RO noted the Veteran's in-service reports of low back pain, noted the Veteran endorsed no recurrent back pain on his separation examination, and ultimately found no evidence that such injuries were chronic or causative of the Veteran's low back disability.

In his April 2014 VA Form 9, the Veteran contended, "I did not have my Army file at the time.  So when I received it.  I fou[n]d out the real re[a]son for deni[a]l; was I had the wrong dates.  When I [provided] the proper dates they still denie[d] me."  This contention is unfounded.  The availability or date range of STRs was not a basis of denial in the August 2010 rating decision on appeal.  Moreover, the August 2010 rating decision reflects that the RO considered the Veteran's complete STRs, as does the original, unappealed February 1998 rating decision that first denied the Veteran's claim.

At the Veteran's May 2017 Board hearing, the Veteran's representative conceded that, "at the present, the Veteran doesn't have any new and material evidence to submit.  He would be willing to get some if he is required to."  The undersigned agreed to leave the record open for 60 days in order for the Veteran to obtain new and material evidence from his doctor to help substantiate a reopening of the claim.  The Veteran has not submitted any such evidence as of the date of this decision.

Ultimately, the Board finds new and material evidence has not been received to warrant reopening a claim for service connection for a low back disability.  All evidence received since the March 2008 prior final denial is either redundant or does not relate to the unestablished fact of a whether there is a nexus between the Veteran's low back disability and his active duty service.  Consequently, the claim to reopen the issue must be denied.


ORDER

The claim to reopen the issue of entitlement to service connection for a low back disability is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


